Order, Supreme Court, New York County (Herman Cahn, J.), entered June 6, 1988, which, inter alia, granted defendants’ motion for summary judgment dismissing plaintiff’s fifth cause of action, unanimously reversed, on the law, to the extent appealed from, the motion denied and the fifth cause of action reinstated, without costs.
In dismissing the fourth and fifth causes of action, the IAS court characterized them as ones for fraud. While such description was correct as to the fourth cause of action, the dismissal of which is not contested on appeal, the fifth cause of action alleges that defendant Schnurmacher Brothers breached its agreement to deal solely and exclusively through plaintiff as a real estate broker in connection with the leasing and subsequent sale of the subject property to the other defendants. Since the record reveals issues of fact relating to this cause, summary judgment must be denied. Concur—Kupferman, J. P., Kassal, Wallach and Rubin, JJ.